Citation Nr: 1455076	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-19 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating greater than 10 percent for service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active duty from May 1979 to May 1982, and from September 1992 to August 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for the lumbar spine disability and assigned an initial 10 percent rating, effective from September 1, 2010. 

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected thoracolumbar spine arthritis was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or muscle spasm severe enough to result in abnormal spinal contour.  

2.  There is evidence of radiculopathy affecting the femoral nerve of the left lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 percent, but no higher, for thoracolumbar spine arthritis have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2014).

2.  The criteria for a separate rating for radiculopathy affecting the left femoral nerve have been met. 38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8526 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  He has been afforded VA examinations adequate to decide the claim. 

Factual Background

The report of a June 2010 VA spine examination report shows that the Veteran's problems included multi-level degenerative disc disease and thoracic spondylosis, with a date of onset of 2003.  The Veteran provided a history of decreased motion, stiffness, spasms and pain.  He denied radiating pain.  He gave a history of weekly flare-ups, brought about by prolonged standing or sitting.

Examination revealed normal posture and gait.  Kyphosis was present, but spinal ankylosis was not present.  Thoracic spine muscles examination was negative for spasms, guarding, weakness or pain on motion.  Thoracolumbar range of motion findings were reported as:  forward flexion to 90 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 30 degrees.  There was objective pain on active range of motion testing; however, the examiner did not quantify any functional loss due to pain.  No limitation was shown after repetitive motion testing.  The summary of muscle examination reported all muscle groups showing full strength, with no atrophy or spasm.  No painful motion was detected.  There was also no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, or laxity or guarding of movement.  Neurological examination was negative.  X-ray examination showed lumbar spine degenerative changes and thoracic spine minimal spondylosis.  The examiner noted that during flare-ups, all activities are limited by low back pain.  The diagnosis was arthritis of the lumbar and thoracic spine segments.  

As part of a February 2011 statement the Veteran informed VA he was being seen by a pain management specialist, and that he was getting lumbar epidural injections.  

Private treatment records of record include an April 2011 MRI (magnetic resonance imagining) report which included a diagnosis of multilevel lumbar disc degeneration.  A June 2013 MRI report showing thoracic spine mild degenerative changes.  

A June 2013 private examination report from Ohio Pain Clinic shows that the Veteran was seen for evaluation of chronic back pain.  The pain was noted to increase with standing and sitting for prolonged periods, and with walking.  He denied numbness and weakness associated with the pain, and also denied any bladder or bowl impairment.  The report noted the Veteran worked on a full time basis.  

Lumbar spine examination showed no scoliosis.  Motion testing showed forward flexion to less than 90 degrees, extension to 30 degrees, and lateral bending to 25 degrees.  All movements were limited by pain, but to what degree was not indicated.  No signs of radiculopathy was present.  The diagnoses included lumbar degenerative arthritis and intervertebral disc syndrome.  

The report of an August 24, 2013, VA thoracolumbar spine examination report is of record.  The examiner noted he did not review the Veteran's claims folder, but did review civilian medical records.  Thoracolumbar arthritis and multi-level discogenic and degenerative lumbar spine arthritis was diagnosed.  The Veteran reported currently being in receipt of pain clinic treatment, with epidural shots and physical therapy.  He mentioned this treatment was no longer providing relief.  He added he had constant pain with radiating pain down to his left anterior thigh.  

Examination showed thoracolumbar range of motion findings as follow:  forward flexion to 80 degrees (with objective evidence of painful motion beginning at 50 degrees), extension to 20 degrees (with objective painful motion beginning at 5 degrees), bilateral lateral flexion to 25 degrees (with objective painful motion beginning at 10 degrees), and bilateral lateral rotation to 20 degrees (with objective painful motion beginning at 15 degrees).  The Veteran could perform repetitive-use testing with three repetitions.  Functional loss/impairment was shown to be manifested by weakened movement, excess fatigability, incoordination, and pain on movement.  Guarding or muscle spasm of the thoracolumbar spine was not indicated.  Muscle strength was normal, and reflex and sensory examination was normal.  Straight leg raising test was negative.  The examiner did comment that the Veteran had radiculopathy pain and characterized the pain as mild, affecting the left lower extremity only.  The examiner specifically identified the involved nerve as the femoral nerve on the left side only.  There was no additional neurologic impairment noted.  The Veteran was also shown to have intervertebral disc syndrome, but it was reported he had no incapacitating episodes over the past 12 months due to it.  The examiner commented that the Veteran's back disability did not impact his ability to work. 

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher disability rating when functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  

In the rating action on appeal, the RO granted service connection for thoracolumbar and assigned the initial 10 percent under 38 C.F.R. § 4.71a. Diagnostic Code (DC) 5242.  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), the service-connected lumbar spine condition is currently rated with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease. 

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

In addition, consideration has been given as to whether a higher disability evaluation could be assigned under DC 5243, intervertebral disc syndrome because the Veteran's service-connected lumbar disease included degenerative disc disease.  While intervertebral disc syndrome was diagnosed in the course of an August 2013 VA spine examination, there is no evidence that the Veteran experiences any incapacitating episodes resulting from intervertebral disc syndrome at any time during the course of the appeal, thus consideration of DC 5243 is not warranted.

Increased Evaluation 

The June 2010 VA examination included range of motion studies and the examiner's comment that there was objective evidence of pain on motion; however, the examiner did not quantify the functional loss.  The examiner also noted the Veteran's report of history of spasms.  Physical examination revealed kyphosis, but the examiner noted no evidence of spasm on examination.  

Given the Veteran's competent report of history of spasms and the finding of kyphosis, the Board finds that a 20 percent rating is warranted for the entire appeal period.  A 40 percent rating is not warranted at the time because there is no evidence that flexion is limited to 30 degrees or less.  Although the examiner did not quantify functional loss due to pain, flexion was reportedly to 90 degrees.  

Range of motion testing conducted as part of the August 2013 VA examination resulted in forward flexion to 50 degrees, with consideration of pain.  A higher schedular rating is only available with medical evidence of thoracolumbar spine forward flexion limited to 30 degrees or less, or a finding of favorable ankylosis of the entire thoracolumbar spine.  There is no such evidence of either here.

The Board has also finds that a separate compensable rating for neurological impairment is warranted based on the August 2013 VA examination finding of mild involvement of the left femoral nerve.  

Additional Considerations

The discussion above reflects that the symptoms of the Veteran's back disability, including both orthopedic and neurologic manifestations, are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

As there is no evidence of unemployability, consideration of the issue of a total rating for compensation based on individual unemployability (TDIU) is not warranted.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating greater than 20 percent is granted, subject to the controlling regulations governing monetary awards. 

Entitlement to a separate rating for left lower extremity radiculopathy is warranted, subject to the controlling regulations governing monetary awards..  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


